Edwin Martin and Esther
                                                               Martin, Individually and as
                                                              Representative of the Estate of
                                                                            /s


                         Fourth Court of Appeals
                               San Antonio, Texas
                                    January 27, 2014

                                  No. 04-13-00868-CV

                      FORT DUNCAN MEDICAL CENTER INC.,
                                  Appellant

                                            v.

Edwin MARTIN and Esther Martin, Individually and as Representative of the Estate of Robert
                                      Martin,
                                     Appellees

              From the 365th Judicial District Court, Maverick County, Texas
                         Trial Court No. 10-12-26093-MCVAJA
                    Honorable Amado J. Abascal, III, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.            The
appellant’s brief is due on February 22, 2014.

                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court